EXHIBIT 16.2 Rosen Seymour Shapss Martin & Company LLP 757 Third Avenue New York, New York 10017 August 7, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 We have read the statements that we understand Intellicell Biosciences, Inc. will include under Item 4.01 of Amendment No. 1 to the Form 8-K report it will file with the Securities and Exchange Commission regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with the other statements made under Item 4.0 1. Very truly yours, /s/Rosen Seymour Shapss Martin & Company LLP Rosen Seymour Shapss Martin & Company LLP Certified Public Accountants
